842 F.2d 1292Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Millard Ernest PRICE, III, Plaintiff-Appellant,v.Arthur James SMITH, Clerk, Circuit Court for WicomicoCounty, Defendant- Appellee.
No. 87-7253.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1988.Decided March 9, 1988.

Millard Ernest Price, III, appellant pro se.
James Goldsborough Klair, Office of the Attorney General of Maryland, for appellee.
Before K.K. HALL, ERVIN and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Price v. Smith, C/A No. 86-2793-HAR (D.Md. June 30, 1987).


2
AFFIRMED.